Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 19, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158711(89)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  TUDOR INSURANCE COMPANY,                                                                                            Justices
           Plaintiff/Counterdefendant/
           Cross-Defendant-Appellee,
  and

  CARMEN OTERO, by Guardian WANDA RUIZ,
          Intervening Plaintiff/Cross-Plaintiff-
          Appellant,
                                                                    SC: 158711
  v                                                                 COA: 335841
                                                                    Wayne CC: 13-010270-CK
  PM SERVICES, INC., formerly known as
  ALTMAN MANAGEMENT COMPANY,
           Defendant/Counterplaintiff/
           Cross-Plaintiff,
  and

  NATIONAL UNION FIRE INSURANCE
  COMPANY OF PITTSBURG, PA,
             Defendant/Cross-Defendant-
             Appellee.
  __________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee Tudor Insurance
  Company to extend the time for filing its answer to the application for leave to appeal is
  GRANTED. The answer will be accepted as timely filed if submitted on or before January
  28, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 19, 2018

                                                                               Clerk